Exhibit 99.4 Forma Financial Information for Goldpoint, as of March 31, 2009 The accompanying pro forma balance sheet as of March 31, 2009 and the pro forma earnings per share for the year ended December 31, 2008 and the three months ended March 31, 2009, respectively included the accounts of Island Breeze International and Goldpoint Resources, Inc. (a Nevada Corporation and our predecessor corporation), as if the reverse acquisition had occurred on January 1, 2008 for the earnings per share computation and as of March 31, 2009 for the Balance Sheet. Because Goldpoint Resources, Inc. was considered a public shell prior to this acquisition, the substantial portion of both the financial position as of March 31, 2009 and the results of operations, are those of Island Breeze International. The Company valued the warrants in connection to the convertible promissory notes and determined BCF insignificant value of the warrants. ISLAND BREEZE INTERNATIONAL (A DEVELOPMENT STAGE COMPANY) PRO FORMA BALANCE SHEET MARCH 31, 2009 (UNAUDITED) ASSETS Current assets Cash and cash equivalents $ 64,769 Prepaid expenses 5,000 Total current assets 69,769 Property and equipment - at cost, net of accumulated depreciation and amortization 10,068 Vessel purchase and renovations - m/v Island Breeze 9,604,282 Vessel purchase and renovations - m/s Casino Royale 6,039,118 Total assets $ 15,723,237 LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities Accounts payable $ 223,921 Accrued expenses 84,285 Notes payable - Officer loans 91,481 Convertible notes payable 5,497,589 Total current liabilities 5,897,276 Stockholder's equity Common stock - $0.001 par value, 50,000,000 shares authorized, 37,666,795shares issued and outstanding 37,667 Additional paid-in capital 11,365,645 Deficit accumulated during development stage (1,577,351 ) Total stockholder's equity 9,825,961 Total Liabilities and Stockholder's Equity $ 15,723,237 ISLAND BREEZE INTERNATIONAL (A Development Stage Company) Pro Forma Statement of Operations (Unaudited) Three months January 1, 2008 ended through March 31, 2009 December 31, 2008 REVENUE $ - $ - COST OF REVENUE - - GROSS MARGIN - - EXPENSES Operating 3,998 24,063 General and administrative 129,716 626,096 Total Expenses 133,714 650,159 OPERATING (LOSS ) (133,714 ) (650,159 ) Interest Income - 1,193 Loss before income tax expense (133,714 ) (648,966 ) Income tax expense - - NET LOSS $ (133,714 ) $ (648,966 ) LOSS PER SHARE (Basic and Diluted) $ (0.004 ) $ (0.017 ) WEIGHTED AVERAGE NUMBER OF SHARES (Basic and Diluted) 37,966,844 37,966,844
